                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )             No. 2:18-CR-36-JRG-HBG
                                                 )
ROBERT GOINS LEEPER, ET AL.                      )
                                                 )


                   ORDER ON DISCOVERY AND SCHEDULING

      On January 31, 2019, counsel for all parties still proceeding to trial appeared by

telephone before the undersigned to set the case for trial within the confines of the Speedy

Trial Act, 18 U.S.C. § 3161. Assistant United States Attorney Megan Lynn Gomez

represented the Government. The following defense counsel participated on behalf of their

clients: Attorney Ilya I. Berenshteyn for Robert Goins Leeper; Attorney Jerry Laughlin for

Hope Arlene Roark; Attorney Ruth Thompson Ellis for Curtis Thrower; Attorney Russell

T. Greene for Laura Arcola Sloan; Attorney D. R. Smith for Wade Bynum Cordell;

Attorney Donny M. Young for Scotty Douglas Rasnick; Attorney Mark E. Brown for

Joshua David Hartley; Attorney Randall E. Reagan for Defendant William Roger Harmon;

Attorney Jonathan S. Cave for Jeffrey Brian Hill; Attorney Barry Andrew Glenn for Troy

J. McRath; Attorney Donald E. Spurrell for Jenny Elizabeth Bailey; Attorney Joshua D.

Hedrick for Curtis Shane Oaks; and Attorney Wesley D. Stone for Sean Michael

McLaughlin. The Court proposed and the parties agreed to a trial date of July 16, 2019.

             The Court finds that the ends of justice served by setting the trial on July 16,

2019, outweigh the interest of the Defendants and the public in a speedy trial. 18 U.S.C. §
    3161(h)(7)(A). The Superseding Indictment [Doc. 33] was filed on July 10, 2018. The

    Court arraigned Defendant Cordell three days later [Doc. 56, minutes].              The final

    Defendant to enter the case was Defendant Harmon, who first appeared and was arraigned

    on October 30, 2018 [see Doc. 257, minutes]. The Court finds that the time from Defendant

    Cordell’s arraignment on July 13, 2018, to Defendant Harmon’s arraignment on October

    30, 2018, is fully excludable under the Speedy Trial Act, as a reasonable time during which

    the Defendants were joined for trial with a codefendant who had yet to appear. See 18

    U.S.C. § 3161(h)(6).

          The Court did not set a trial date upon Defendant Harmon’s entry into the case,

    because at that time, Defendant Hill was undergoing a mental evaluation to determine his

    competency to stand trial and sanity at the time of the offense [see Doc. 202]. On January

    16, 2019, the Court held a competency hearing and found [Doc. 332] Defendant Hill to be

    competent to stand trial. Thus, the Court finds that all of the time during which Defendant

    Hill was undergoing a competency evaluation to also be fully excludable time under the

    Speedy Trial Act. 18 U.S.C. § 3161(h)(1)(A) & -(F) (excluding up to ten days of

    transportation time for an out-of-district mental evaluation).

          Finally, the Court finds that counsel for the parties now need time to prepare and

    litigate pretrial motions, to interview witnesses, and to prepare the case for trial. The Court

    set a motion hearing on March 27, 2019, at 10:00 a.m., in Greeneville, Tennessee.

    Following that hearing and the filing of any post-hearing briefs, the Court will need time

    to prepare rulings on the motions and/or a report and recommendation on any dispositive

    motions. 18 U.S.C. § 3161(h)(1)(H). Thereafter, the parties will need time to file any
                                                   2 
    objections to the report, and the District Judge will need time to rule upon the dispositive

    motions in light of the report and the objections. 18 U.S.C. § 3161(h)(1)(H). Finally,

    counsel will need time to prepare the case for trial, after receiving rulings on the pretrial

    motions. The Court finds that all of this cannot occur in less than five and one-half months

    from the scheduling conference. Accordingly, the Court finds the July 16 trial date will

    give counsel the reasonable time necessary to prepare for trial effectively, taking into

    account counsels’ use of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court finds

    that all of the time from July 13, 2018, until the new trial date of July 16, 2019, is excludable

    delay under the Speedy Trial Act. See 18 U.S.C. § 3161(h)(1)(A), -(1)(D), -(1)(F), -(1)(H),

    -(6), & -(7)(A)-(B).




    I.    SCHEDULING DEADLINES

    The Court sets the following deadlines for this matter:

                                  Important Scheduling Dates
     Trial Date                                               July 16, 2019, at 9:00 a.m.
                                                         U.S. District Judge J. Ronnie Greer
     Estimated length of trial                                          5 days

     Final Pretrial Conference/Motion Hearing                June 17, 2019, at 10:00 a.m.

     Defendants’ Pretrial Motions Due:                              March 1, 2019

     Government’s Responses Due:                                    March 15, 2019

     Plea Deadline                                                    July 2, 2019



                                                    3 
    Requests for Special Jury Instructions                  5 days before trial



II.     PURPOSE OF ORDER AND DUTY TO CONFER

       The purpose of this Order is intended to eliminate the unnecessary filing of discovery
motions. If there are disagreements regarding discovery issues, counsel for Defendant(s)
shall make a request to the Government for each item of discovery sought and be declined
prior to the filing of any motion to compel discovery and must certify in the motion that they
have conferred with opposing counsel, that they have been unable to resolve the issue by
agreement, and that the matter concerns matters not covered by this order. The Court may
deny without prejudice motions filed without the required certificate.

III.     DISCOVERY ORDER

         A.    Defendant’s Oral Statement. Within five (5) days of receipt of Defendant's
               request, the Government must disclose to Defendant the discovery within the
               scope of Rule 16(a)(1)(A). Similarly, the Government shall disclose to an
               organizational defendant the information required by Fed. R. Crim. P.
               16(a)(1)(A) upon request by the organizational defendant.

         B.    Written or Recorded Statements of Defendant. Within five (5) days of
               receipt of Defendant's request, the Government must disclose to Defendant the
               discovery within the scope of Rule 16(a)(1)(B). Similarly, the Government
               shall disclose to an organizational defendant the information required by Fed.
               R. Crim. P. 16(a)(1)(B) upon request by the organizational defendant.

        C.     Prior Record of Defendant. Within five (5) days of receipt of Defendant's
               request, the Government must disclose to the defendant the discovery within
               the scope of Rule 16(a)(1)(D).

        D.     Documents and Objects. Within five (5) days of receipt of Defendant's
               request, the Government must disclose to the defendant the discovery within
               the scope of Rule 16(a)(1)(E).

        E.     Reports of Examinations and Tests. Within five (5) days of receipt of
               Defendant's request, the Government must disclose to Defendant the discovery
               within the scope of Rule 16(a)(1)(F).

        F.     Expert Witnesses. Within five (5) days of receipt of Defendant's request, the
               Government must disclose to Defendant the discovery within the scope of Rule
               16(a)(1)(G).
                                               4 
    G.   Expert Witnesses regarding Defendant’s Mental Condition. Defendant
         must within five days of the Government’s request provide the Government a
         written summary of testimony Defendant intends to offer as provided for in
         Rule 16(b)(1)(C).

         If the Government requests discovery under this paragraph (H), within five (5)
         days of Defendant’s request, the Government must provide a written summary
         of testimony the Government intends to offer as provided for in Rule
         16(a)(1)(G).

    H.   Expert Witnesses at Pretrial hearings – Five (5) Days’ Notice Required.
         If either the Government or a Defendant intends to offer the testimony of an
         expert witness in conjunction with any pretrial hearing in order to give an
         opinion based upon scientific, technical, or other specialized knowledge, the
         party intending to utilize the witness shall notify opposing counsel at least five
         (5) business days prior to the hearing and furnish a written summary of the
         testimony which shall describe the witness’s opinions, the bases and the reasons
         for those opinions, and the witness’s qualifications.

    I.   Continuing Duty to Disclose. It shall be the continuing duty of counsel for all
         parties to immediately reveal to opposing counsel all subsequently-discovered
         information or other material within the scope of this order or Rule 16.

    J.   Reciprocal Discovery Obligations

         1.     Receipt of discovery treated as a request. The Government routinely
                provides defendants with discovery provided for under Rule 16(a)(1)(E)
                (relating to disclosure of documents and objects) and Rule
                16(a)(1)(F)(relating to reports of examinations and tests) soon after the
                initial appearance. If the Government provides Defendant with such
                discovery, the Court will presume that Defendant has requested the same
                under Rule 16(a)(1)(E) and (a)(1)(F), triggering its reciprocal
                obligations under Rule 16(b)(1)(A) and (B).

         2.     Opting Out of Discovery. A Defendant who elects not to request
                disclosure as outlined herein or under both Fed. R. Crim. P. 16(a)(1)(E)
                (relating to documents and tangible objects) and under Rule 16(a)(1)(F)
                (relating to reports of examinations and tests), has no obligation to
                provide reciprocal discovery to the Government pursuant to Rule
                16(b)(1)(A) and Rule 16(b)(1)(B). However, if Defendant receives
                discovery from the Government, the Court will presume he requested it
                for purposes of determining Defendant’s reciprocal discovery
                                          5 
               obligations.


    K.   Brady material

         1.    Timing of Disclosure. Within 14 days of the arraignment, except
               where the Brady material is covered by the Jencks Act, 18 U.S.C. §
               3500, then the Jencks Act will control the timing of disclosure.

         2.    Nature of Disclosure. The Government shall reveal to Defendant and
               permit Defendant to inspect and copy all evidence known to the
               Government which may be favorable to Defendant on the issues of guilt
               or punishment within the scope of Brady v. Maryland, 373 U.S. 83
               (1963), United States v. Agurs, 427 U.S. 97 (1976), United States v.
               Bagley, 473 U.S. 667 (1985), and Kyles v. Whitley, 514 U.S. 419
               (1995).

    L.   Giglio material

         1.    Timing of Disclosure. Not later than 7 days prior to trial shall the
               material governed by this section be disclosed.

         2.    Nature of Disclosure. The Government shall disclose to Defendant
               the existence and substance of any payments, promises of immunity,
               leniency, preferential treatment, or other inducements made to
               prospective Government witnesses to the extent required by Giglio v.
               United States, 405 U.S. 150 (1972) (impeachment evidence) and
               Napue v. Illinois, 360 U.S. 264 (1959).

         3.    Criminal Record of Witness. For each witness who will testify for
               the Government at trial, the Government shall supply the defendant
               with a record of all prior convictions of the type that may be used to
               impeach a witness pursuant to Rule 609, Federal Rules of Evidence.

    M.   Jencks Act Material

         1.    Duty to Comply. All parties shall be prepared to comply with the
               Jencks Act, 18 U.S.C. § 3500 and Federal Rules of Criminal Procedure
               26.2 relating to the production of witness statements on demand after
               the witness has testified on direct examination.

         2.    Early Disclosure. To avoid disruptions in the progress of the trial, and
               perhaps even continuances of the trial, the Court strongly urges the
                                        6 
                   Government to reveal Jencks Act material to defense counsel before the
                   commencement of trial. The parties may agree on – but the Court does
                   not order – an earlier time for the exchange or production of Jencks Act
                   and Rule 26.2 material.

       N.   Identity of Defendant in a photo lineup

            1.     Timing of disclosure. Within 14 days of arraignment.

            2.     Nature of Disclosure. The Government shall state whether Defendant
                   was identified in any lineup, show up, photo spread, or similar
                   identification proceedings, and produce any pictures utilized or
                   resulting therefrom.

IV.   PRESERVATION OF AGENT’S ROUGH NOTES.

      The Government shall advise its agents and officers involved in this matter to
      preserve all rough notes. Rough notes which contain the substance of any relevant
      oral statements made by Defendant before or after arrest in response to interrogation
      by a person Defendant knew was a government agent are subject to disclosure
      pursuant to Rule 16(a)(1)(B)(ii), Federal Rules of Criminal Procedure.

V.    ELECTRONIC SURVEILLANCE.

      A.    Timing of Notice. Within 14 days of the date of this Order, the G overnment
            shall state whether Defendant was an aggrieved person, as defined in 18
            U.S.C. § 2510(11), of any electronic surveillance and, if so, shall set forth in
            detail the circumstances thereof.

      B.    Contents of Notice. Specifically, the Government shall disclose to the
            defendant the nature and extent of the use of electronic surveillance
            (including wiretapping, consensual monitoring, body wires, tape
            recordings, transmission devices, videotape recordings, bank surveillance
            recordings, pen registers) or mail covers conducted by law enforcement
            officers or witnesses in investigating this case, and also disclose the
            existence of all recordings obtained and final transcripts made during the
            investigation, regardless of whether the Government intends to use the
            recordings and transcripts in its case-in-chief.

VI.   FINGERPRINT ANALYSIS.

            Within five (5) days of the request by Defendant, the Government shall provide
            the defense, for independent expert examination, copies of all latent fingerprints
                                             7 
            or palm prints which have been identified by a Government expert as those of
            Defendant.

VII.   PROCEDURE FOR RESOLVING OBJECTIONS TO AUDIO/VIDEO
       RECORDINGS.

       A.   Need for Robinson hearing. If a Defendant files (1) a motion to exclude an
            audio or video recording because the allegedly inaudible and/or unintelligible
            portions of the recording are so substantial as to render the recording as a whole
            untrustworthy, or (2) a motion to prohibit the use of a transcript of a recording,
            then a “Robinson” hearing may be required. See United States v. Robinson, 707
            F.2d 872 (6th Cir. 1983).

            If defense counsel believes that an entire recording should be excluded as
            untrustworthy under Robinson, a hearing will be held at the pretrial conference
            and motion hearing. Similarly, a hearing will be conducted at the same time
            regarding the accuracy of any transcript which is disputed by Defendant. If
            such a hearing is required, the Government and the Clerk shall have available
            for the Court’s use the audio and/or video equipment to be used at trial or
            comparable equipment. The parties shall notify the Magistrate Judge if such a
            hearing will in fact be needed.

       B.   Duty to confer. Defendant’s counsel will, not later than seven (7) days before
            the pretrial conference, meet and confer with the government’s counsel and
            identify what recording or portions of a recording the Defendant insists should
            be wholly excluded as untrustworthy under Robinson.

       C.   Transcripts. If the Government intends to prepare and submit transcripts
            of any recording, it shall submit those transcripts to defense counsel at the time
            the recording is reviewed so that any objections to such transcripts may be
            presented at the time of the Robinson hearing. Counsel shall review any
            transcripts contemporaneously with his/her review of the actual recordings
            and, on or before seven (7) days prior to the pretrial conference, identify to
            the Government’s attorney all portions of the transcripts claimed to be
            inaccurate or unverifiable after listening to the recordings themselves.

       D.   Resolution of Disagreements. The Court prefers the parties to stipulate to any
            transcript. If a stipulation is not possible, the parties are to advise the Court
            accordingly and identify the areas of disagreement regarding the accuracy of the
            transcript and the Court will listen to the recordings with the transcript and made
            a pretrial determination. Where portions of the recording are inaudible, the
            transcript should so reflect. United States v. Adams, 722 F.3d 788, 824 (6th Cir.

                                             8 
           2013).



VIII. USE OF CO-CONSPIRATOR’S STATEMENTS AND REQUIREMENT OF
      GOVERNMENT TO FILE NOTICE OF INTENT TO USE.

      A.   Admissibility of Co-Conspirator Statements. If the Government intends
           to offer evidence under Federal Rule of Evidence 801(d)(2)(E), then the
           admissibility of an alleged co-conspirator’s statements under Federal Rule of
           Evidence 801(d)(2)(E) will be determined in accordance with United States
           v. Vinson, 606 F.2d 149 (6th Cir. 1979); specifically, such statements will be
           admitted subject to a later demonstration during the trial by a preponderance
           of the evidence that the statements were made during the course and in
           furtherance of the conspiracy.

      B.   Notice Required. If the Government intends to introduce a co-
           conspirator’s statements under Federal Rule of Evidence 801(d)(2)(E), the
           Government shall file a notice not later than the Friday preceding the
           commencement of the trial. The notice must include the following: (1) the
           substance of the statements to be introduced under Federal Rule of
           Evidence 801(d)(2)(E); (2) when those statements were made, where those
           statements were made, and to whom they were made; and (3) a summary of
           the evidence which the Government will present to establish the existence
           of the conspiracy, that the declarant was a member of that conspiracy, and
           that the statements were made during and in furtherance of the conspiracy.

      C.   Pretrial contest to admissibility. If Defendant intends to contest the
           admissibility of any statements offered under Federal Rule of Evidence
           801(d)(2)(E), prior to the commencement of the trial, Defendant shall file and
           serve upon the Government’s attorney a motion in which Defendant shall state
           the grounds and specify the reasons why the statements are not admissible
           under Federal Rule of Evidence 801(d)(2)(E). A copy of such motion shall be
           delivered to the District Judge contemporaneously with its filing.


IX.   RULE 404(b) EVIDENCE

      A.   Timing of Notice. Upon request by Defendant, the Government shall provide
           notice at least seven (7) days in advance of trial, or during trial if the Court
           excuses pretrial notice on good cause shown, of the general nature of any Rule
           404(b)-type evidence it intends to introduce at trial. Pretrial disclosure of such
           evidence will be excused where its use only becomes indicated due to events
                                            9 
            at trial or such evidence constitutes legitimate rebuttal evidence.

      B.    Nature of Disclosure. The Government shall disclose as well as the general
            purpose of the evidence (e.g., proof of motive, opportunity, intent,
            preparation, plan, knowledge, identity, or absence of mistake or accident).
            The Government’s written disclosure shall characterize Defendant’s
            specific prior conduct to a degree that fairly apprizes Defendant of its
            general nature.


X.    INSANITY DEFENSE

            If a Defendant intends to assert a defense of insanity, Rule 12.2 Fed. R. Crim.
            P. Defendant(s) shall submit the required written notification(s) by the deadline
            for the filing of pretrial motions.

XI.    FILING OF MOTIONS AND RESPONSES.

      A.    Timing of filing Motions. All motions (including, but not limited to, motions in
            limine, motions to suppress, and objections to any evidence) shall be filed by
            the motion deadline. A response to a motion filed by either party shall be filed
            by the response deadline. FAILURE TO RESPOND TO A MOTION MAY
            BE DEEMED A WAIVER OF ANY OPPOSITION TO THE RELIEF
            SOUGHT IN THE MOTION.

       B.   Memorandum of Law Required. All motions that require a brief shall be
            accompanied by a separate brief or they may be subject to summary denial.
            Local Rule 7.1.

       C.   Evidentiary Hearings. Motions will be decided in accordance with Local
            Rule 7.2; in this regard, the Court may rule upon any motion without a hearing
            thereon if such is deemed unnecessary by the Court, notwithstanding that a
            motion hearing has been scheduled.


       D.   Motions to Suppress

            1.     Requirement of specificity. If Defendant files a motion to suppress a
                   statement, or evidence seized as a result of a search (whether with or
                   without a warrant), Defendant’s motion shall (1) specify in detail each
                   fact which Defendant claims requires suppression of the statement or
                   evidence, and (2) the legal basis supporting suppression. See, Franks v.
                   Delaware, 438 U.S. 154 (1978); United States v. Giacalone, 853 F.2d
                                            10 
               470 (6th Cir. 1988); United States v. Thompson, 2001 WL 820905 (6th
               Cir. 2001).

         2.    Waiver. Failure to raise the issue before the Magistrate Judge may
               constitute a waiver of the issue. For that reason, Defendant should raise
               every factual and legal issue which he claims requires suppression.

    E.   Adoption of Motions of Codefendants

         1.    Requirement of specificity. If counsel files a motion to adopt any
               motions of one or more codefendants, it should be specifically stated
               which motion(s) counsel wishes to so adopt.

         2.    General adoption reference. Counsel shall not file a motion that
               merely adopts, or requests to adopt, any or all motions of
               codefendants.


    F.   Untimely Motions.

         1.    Canceling of Pretrial Conference and Motion Hearing. If no
               motions are filed by the motion deadline, the Court will cancel the
               pretrial conference and motion hearing unless the parties require the
               Court to address any issues outstanding that were not subject to a
               motion hearing.

         2.    Summary Denial. Motions filed after the motion deadline may in the
               discretion of the District Judge or, where appropriate, the Magistrate
               Judge, be denied summarily as untimely.

    G.   Presence of Defendant

         1.    Mandatory appearance at all evidentiary hearings. Any Defendant
               who has filed a motion which requires the presentation of evidence must
               be present, along with his/her counsel. This requirement cannot be
               waived. The Clerk shall notify the U.S. Marshal of any Defendant who
               is in custody and who must be present in court.

         2.    Optional Appearance. Any Defendant, who has filed no motions, or
               who has filed no motions that require the presentation of evidence,
               may attend the final pretrial conference/motion hearing but is not
               required to do so. If such Defendant is incarcerated and wishes to attend
                                        11 
                  the final pretrial conference/motion hearing, he/she must file a written
                  request with the Clerk to so attend ten (10) days prior to the hearing to
                  afford the U.S. Marshal’s adequate time to make transportation
                  arrangements.


XII.   STIPULATIONS.

           Prior to trial, all counsel shall confer and shall make every possible effort in
           good faith to stipulate facts, the truth and existence of which are not contested,
           in order to expedite the trial of this matter.

           No stipulation made by defense counsel shall be used against Defendant unless
           the stipulation is reduced to writing and signed by Defendant and his/her
           counsel. It shall be the responsibility of the Government’s attorney to initiate
           contact with defense counsel regarding the possibility of stipulating
           uncontroverted facts as herein above described.

       IT IS SO ORDERED.

                                       ENTER:



                                       United States Magistrate Judge  

 

 




                                           12 
